Financial Regulation applicable to the general budget of the European Communities as regards the European External Action Service - Draft amending budget No 6/2010: Section II - European Council and Council; Section III - Commission; Section X - European External Action Service - Amendment of the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities (debate)
The next item is the joint debate on the following:
the report by Mrs Gräßle and Mr Rivellini, on behalf of the Committee on Budgetary Control, on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities as regards the European External Action Service - C7-0086/2010 -,
the report by Mr Rapkay, on behalf of the Committee on Legal Affairs, on the amendments to the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities - C7-0146/2010 -, and
the report by Mr Gualtieri and Mr Surján, on behalf of the Committee on Budgets, on Council's position on Draft amending budget No 6/2010 of the European Union for the financial year 2010, Section II - European Council and Council, Section III - Commission, Section X - European External Action Service. (13475/2010 - C7-0262/2010 -.
Mr President, Mr Chastel, Baroness Ashton, Mr Šefčovič, Commissioner Lewandowski, ladies and gentlemen, for my part, I can hardly wait until this service begins its work, and I hope it achieves international success, which is the purpose for which it was established.
The institutions have shown that they can deal with challenges. Parliament was part of the solution. We made quick decisions - some perhaps were made too quickly. This service is uncharted territory - terra incognita - and breaks with some of the previous fundamentals of budgetary law and staffing law. That will present us with major challenges in the long term. For me, as a member of the Committee on Budgets and the Committee on Budgetary Control, the hybrid nature of this service remains a constant concern, not only in terms of its efficiency, but also simply in terms of our ability to monitor it. The joint Rivellini-Gräßle report attempts to address these problems. We have tried to achieve the best possible solution for the service, for Parliament and for taxpayers. We have explained processes and assigned responsibility. We have strengthened Parliament's influence in respect of tasks in the area of foreign policy, we have increased transparency by means of clear reporting obligations and we have increased accountability. We have made it clear to the EU ambassadors that they have a key role to play in protecting the financial interests of the European Union, and it is very important that their own service should also make this clear to them. We have created synergies through the joint use of the accounting system and we are granting the Commission's internal auditor the power to monitor how the funds that it needs to carry out its work efficiently are managed. The European Development Fund and its integration into the budget remain on the agenda, as does discharge for the Council.
I would like to thank everyone who made this outcome possible: the co-rapporteurs and shadow rapporteurs who have co-signed the compromise. I would also like to express my sincere thanks to the negotiating partners from the Belgian Presidency. They have done a good job.
What remains is the important homework that the service needs to do. No efficiency savings as a result of the merger are in sight. The service envisaged savings of 10%, which is not much, but it is a long way from meeting that when it comes to management positions. Everyone is whispering about a 'Mexican army'. How professional can a service be if it does not even know exactly what its tasks are? The opportunities to define the tasks in more detail have not, as yet, been utilised, and it is very important to get back to this very soon. A great deal of importance should be attached to the coalescence of the staff. The preferential treatment that has been given up to now to diplomats from the Member States gives us cause for concern. If some positions are advertised several times and the old colonial map of the world is taken out once again, we will have to have very serious discussions about the service. We should assure the service of our critical support and the watchful eye of the Committee on Budgetary Control. I wish it the success that we need for Europe in the world.
Mr President, Baroness Ashton, ladies and gentlemen, I think an excellent job has been done on the Financial Regulation applicable to the European External Action Service (EEAS) or, to be more specific, on the basic principles and standards governing the Union budget for this new diplomatic service. The EEAS, created by the Treaty of Lisbon, will include staff members of the Council, the Commission and the national diplomatic services, who will represent the European Union in all matters of foreign policy.
As originally structured, the EEAS still suffered from a number of drawbacks deriving from its complex, decentralised structure, with ramifications throughout the world. In particular, the accountability of the financial actors called on to manage budgets of hundreds of millions of euros remained unclear, and that was likely to contribute to an increase in fraud and corruption to the detriment of the Union budget.
Although the Treaty of Lisbon greatly expands Parliament's powers and identifies it as the only institution representing Europe's citizens, the debate on the establishment of the new EEAS was at first monopolised by the Commission and the Council, which did all they could to structure it along intergovernmental lines, contrary to the Community method. After long consultations with the Belgian Presidency and the European Commission, an agreement was reached overturning the initial arrangements and enhancing Parliament's role, so that it could become involved by right at the heart of the European debate.
The following points are fundamental. The Commission shall present a working document annexed to the draft budget with a comprehensive presentation of, inter alia, all administrative and operational expenditure related to the external actions of the Union, including the common foreign and security policy and the European security and defence policy. Article 1 lists the European Union's institutions. The lists of responsibilities are to be attached to the annual activity reports compiled by the Directors-General of the Commission. Heads of delegations shall attend the meetings of the relevant parliamentary committees, together with the Directors-General. The EEAS shall share an auditor and an accounting officer with the European Commission; this arrangement is to be reviewed in 2013. The Member States must undertake to fully support the Union in pursuing any kind of liability of temporary staff working for the European External Action Service.
We subsequently have to discuss some important issues, which will be taken up during the triennial review of the Financial Regulation. They include discharge for the institutions and the inclusion of the European Social Fund in the general budget. The outcome of the negotiations has been good, especially for Parliament, in that its central importance has been strongly enhanced. The fact that the regulation lists all the institutions - which means that discharge for the other institutions is just a matter of time - is an excellent result, as is the fact that it provides for a single auditor and accounting officer held in common by the two institutions. I am grateful to everybody for the work that has been accomplished.
Mr President, ladies and gentlemen, and when I say 'ladies and gentlemen', I include you, Baroness Ashton, Mr Šefčovič, your team and the Council Presidency, because, at the end of the day, we experienced collegial cooperation, without which we would surely not have achieved the result that we did.
I am happy with the result, at least as regards the part for which I was responsible and where I had a grasp of the overall picture. However, I would say that this is not so very surprising, because it is not as if we have only just started. Mr President, it was a very clever idea of yours to call all the rapporteurs together on a regular basis for an exchange of ideas right from an early stage - back at the time of the Brok, Verhofstadt and Gualtieri reports. As a result, for the relevant people, it was clear what would need to be done later, and for those who were to do this later work, it was clear what had already been done in terms of preparatory work. For this reason, it was primarily a matter of applying to the Staff Regulations the organisational aspects of what had been agreed between Parliament and the Council in connection with the establishment of the European External Action Service in the particular areas of competence covered by these Staff Regulations. When I say organisational, I mean that organisation is policy and policy is organisation. That is, of course, something that we found repeatedly during the detailed negotiations, because it was already clear at that point that perhaps one person may interpret something one way and others may interpret it somewhat differently. However, the spirit of cooperation resulted, I believe, in us finding very sensible solutions to such issues.
What did we actually need to do, then, in terms of policy adjustment and what did we need to lay down in the Staff Regulations? Firstly, we had to incorporate the equal treatment of the three staffing components. I want to mention this point because, as you know, the treaty states that the staff of the EEAS shall comprise officials from the Commission, the Council and from the diplomatic services of the Member States. The last of these elements, in particular, did pose something of an issue, as it was something new. We had to resolve the almost antagonistic contradiction between the Community approach and the intergovernmental approach. It goes without saying that the Council and the Member States take more of an intergovernmental approach, while we prefer the Community approach. I believe I can say that we then worked out a solution to this together. To that extent, then, we can be very satisfied.
What we needed, and indeed must continue, to take into account is gender balance and a balance in terms of geographical origin. We want to have a service that is modern, including with regard to the issue of gender equality. I am pleased, Baroness Ashton, that, in addition to what we have incorporated into the Staff Regulations as mandatory, you have assured us that you will make another personal statement, which will form part of the whole package. That already represents considerable progress with regard to both the aspect of gender equality and the other aspect of geographical balance.
We need equal rights and equal obligations, and that includes loyalty - and indeed from all three components - towards the institution of the High Representative, currently embodied by Baroness Ashton. In this regard, we had a bit of additional work to do as far as the veto right of the diplomatic services was concerned in connection with possible extensions to the contracts of staff coming from the diplomatic services. However, we resolved this, too.
There is one issue that should not be underestimated. We jointly agreed that this issue cannot be accommodated in the Staff Regulations. This is the fact that the new European diplomatic service also needs something of a separate identity. Everyone working there must be working towards the same goal and therefore, a common form of training and further training is also extremely important. That was especially important to some of my fellow negotiators, and I can understand that. I have just said that we did not succeed in doing this. It was clear that it would not be possible to incorporate something like this into the Staff Regulations systematically. However, here, once again, I have to thank the High Representative, because I have been informed that she also wants to say something about this and that she regards it as a major obligation and a major necessity and will also make another declaration of commitment in this regard, which, although not a component of the Staff Regulations, will reassure us and those who view it as particularly important as we look to the future work of the common External Action Service.
Bearing all that in mind, we have done a very good job, and the service is now set for a sound start on 1 December.
Mr President, Baroness Ashton, Commissioners, ladies and gentlemen, Parliament approves the establishment of a new section of the budget for the European External Action Service (EEAS) and the provision of additional funds for staff. This position is due to Parliament's desire to see the EEAS set up, because Europe urgently needs it, but, of course, it does not mean that it will give up its role as budgetary authority in the debate on the nature of the body that will deal with crisis management or on the priorities of staff policy, as shown by the reserve that we established in the 2011 budget.
The regulations that we are going to adopt reinforce the outcomes of the Madrid agreement and, in some cases, go further, for which I would like to thank Mr Rapkay, Mrs Gräßle and Mr Rivellini. I must also thank Baroness Ashton and Mr Christophersen for their willingness and openness in our discussions.
The Staff Regulations ensure that all EEAS staff will have the same rights and duties irrespective of their origin, and requires the High Representative to ensure a geographical and gender balance. These arrangements will be binding and Parliament will make sure that they are complied with. At the same time, they avoid the use of quotas, which would be not just difficult to implement but also wrong. The Financial Regulation ensures a solid control system and keeps the EEAS closely tied to the Commission.
I welcome the success we have achieved with the setting up of specific budget lines for the main common security and defence policy missions, which represents a major leap forward for Parliament's ability to exercise control over the common foreign and security policy.
With tomorrow's vote, therefore, we will have an EEAS that is stronger, more communautaire and subject to greater Parliamentary scrutiny. We will be strict and demanding in performing this scrutiny but, at the same time, we will do it responsibly and in a constructive spirit, since we are determined to help the High Representative in the colossal task of providing Europe with a real foreign policy to serve its values and interests.
Mr President, I am pleased to see that this debate takes place in the presence of the Council and the commissioners. When we planned the budget for 2010, we raised the question about resources for the external diplomatic service. The answer was that there was no need for resources in that respect, as this could be resolved by redistributing budgetary resources. Well, as members of the Committee on Budgets, we did not really believe this. The truth is somewhere in between. It was indeed possible to resolve the bulk of costs through the redistribution of budgetary resources, but by adding up two amendments, there is an extra cost of approximately EUR 44 million. This extra cost represents roughly the coverage of expenditures for one quarter, while we have seen that the setting up of the service is still at the 10% level. Obviously, the funds which I hope will be passed tomorrow would cover a period somewhat longer than what they are actually used for. This does generate or could have generated certain tasks, such as amendment of the amount. In our view, however, there is no point in doing so now. It is much more important to have this service set up as soon as possible and see some progress with it, because one of the important messages of the Treaty of Lisbon is that we should be visible in the world.
However, while discarding time-wasting measures, we do formulate expectations, as it has already been done by previous rapporteurs. We think that geographic balance is very important where the setting up of the service is concerned, but we did not include any binding provision of reserves, also in order to give an impetus to the whole system. We would also like to see a guarantee that the funds available are used in a time-proportional manner and economically, as now we have to face constraints everywhere.
Finally, we would like to have very clear cooperation with, and mutual assistance from, Member States' External Action Services, because if these elements are in place, it will allow certain tasks to be performed in countries where a Member State is not represented, but our European service is present. This will also be cost efficient for the Member States affected and will obviously improve the atmosphere of cooperation. Mr President, I hope that Parliament will support this redistribution of budgetary resources with its votes.
(DE) Mr President, I would just like to interrupt the debate very briefly to inform you and my fellow Members that last night, three terrorists stormed the Chechen Parliament, killing several security officers and taking hostages. The terrorists were also killed. Parliament ought to express its condemnation of this act of terrorism in no uncertain terms, because terrorism can never be justified. Our sympathy goes out to the families.
I wanted to mention this briefly, especially in view of the fact that we will be discussing the Northern Caucasus again this week. I apologise for the interruption.
I would like to thank our fellow Member, Mr Fleckenstein, for this information. Of course, in keeping with what you have said, we condemn all acts of terror. This case is, for us, a particularly conspicuous act of terror, because it was carried out against a parliament. We concur fully with your words, and we sympathise with the victims' families and with those who have suffered. I will make an official statement on this matter. I had not been informed about this until now, but I will make an official statement shortly. Thank you very much, Mr Fleckenstein, for calling our attention to this fact.
Vice-President of the Commission. - Mr President, I would like to thank Mr Fleckenstein for bringing this important matter to our attention. Of course, the Commission also condemns any acts of terrorism and I am sure that it would react accordingly.
If you will allow me to return to our debate, let me start by thanking our rapporteur, Mr Rapkay, for the excellent work he has done to table this proposal to your distinguished House. I commend the excellent cooperation we have had over the past months and weeks on this complex file. Let me also extend my compliments to the shadow rapporteurs as well to the Committee on Legal Affairs and the Committee on Foreign Affairs who have worked hard and constructively during the whole process. Last but not least, allow me to express my gratitude to Cathy, her team and the Commission services for their enormously hard work which will lead, I hope, to the establishment of the EEAS in a very short period of time.
This week's work will conclude the complex work of laying the legal and budgetary foundation for the EEAS. They build on and are fully in line with the cornerstone of this process - the EEAS decision. I had the privilege of participating in the discussion on setting up the EEAS and I was honoured to represent the Commission in the famous quadrilogue in Madrid. I can be a direct witness as to how important the contribution of the representatives of the European Parliament, Mr Brok, Mr Verhofstadt and Mr Gualtieri, was to the successful conclusion of our very intense debate on this matter. I think the input they brought to our debate really contributed to having the EEAS as a truly efficient and effective European diplomatic service.
The same can be said about the work of your rapporteur, Mr Rapkay. The amendments to the Staff Regulations appear to be of a purely administrative nature, but they are not. They are essential in enabling the service to be up and running and to truly serve European interests. The Commission is of the opinion that the compromise package tabled by your rapporteur, Mr Rapkay, is a very good result that can be fully supported. The amendments have led, in my view, to a real improvement of the whole text.
Let me highlight just a couple of the core elements of the proposal. As you know, the EEAS will be composed in its starting phase of the three sources mentioned in the treaty, namely, the Commission, the Council General Secretariat and national diplomats. The relevant departments of the Council and the Commission will be transferred to the EEAS, while the existing rights of the staff working in these departments will be fully guaranteed. National diplomats will be able to apply for published vacant posts. I am happy to say that, as of 1 July 2013, officials from other institutions including the European Parliament, will also be able to apply to the EEAS on an equal footing.
Permanent officials and national diplomats will have the same rights and obligations in the EEAS and the necessary provisions of the Staff Regulations will apply to ensure their independence and loyalty to the European Union. National diplomats will have contracts which can last up to a maximum of ten years. In addition, Member States will provide national diplomats with a guarantee of immediate reinstatement after their service in the European External Action Service.
The compromise also includes provisions which express a strong commitment to reaching geographical and gender balance in the European External Action Service. The situation will be reviewed in 2013 with a report by the High Representative to be presented to the European Parliament, the Council and the Commission.
I know that some of you in this House would have wished for stronger provisions in these proposals, whereas others were vehemently opposed. I am convinced that the amendments, as tabled to you now, constitute a balanced solution. The negotiations on this file have not always been easy. The preparatory process was quite complex as it required a consultation with our staff representative, but the hard work and the intensive negotiations have paid off, and you have a very good negotiation result for your House on your desks.
I therefore hope that the European Parliament will adopt these amendments tomorrow. Allow me to conclude by expressing the Commission's strong commitment to ensuring the smooth creation of the EEAS and its readiness to provide all necessary support and help to this new European service. I hope that tomorrow will mark an historic vote by this House which will lead to the establishment of the European External Action Service.
Member of the Commission. - Mr President, what we are discussing now is an encouraging beginning to a long day, rich in budgetary debates. The launch of the External Action Service required amendments to the Financial Regulation but, for the first time, this has been done under the ordinary legislative procedure. That is why tomorrow, Parliament will be amending the Council regulation.
I am really happy that we were able to reach an agreement in last week's trialogue. It is proof that we can deliver under the Lisbon Treaty. It has also made it possible for us to give the European External Action Service a solid and timely basis. I do not wish to go into too much detail, but it allows for the creation of a separate section of the budget, it secures optimal accountability of the heads of delegations and it allows this External Action Service section of the budget to be overseen by a Commission accounting officer and the internal auditor. This is subject to review.
I should like to thank the rapporteurs, Mrs Gräßle and Mr Rivellini, for their constructive and cooperative approach.
With regard to amending budget No 6, both arms of the budgetary authority are now, I hope, in a position to approve the amending budget without amendment. That is also a pre-condition for the External Action Service to start operating very soon.
The justification for the first tranche of new AD posts is to cope with immediate additional tasks, but by 2013, we aim to have upheld our commitment for one-third of AD staff to come from the diplomatic services of the Member States.
I therefore invite Parliament to support the amending budget already approved by the Council. I should once again like to express my gratitude to the rapporteurs, Mr Surján and Mr Gualtieri.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Mr President, I rise briefly, first and foremost, to thank the rapporteurs Ms Gräßle, Mr Rapkay and Mr Gualtieri, very much indeed for the tremendous amount of work that they and many Members of this House have done in getting us to the point we are at this morning.
I know that these have been tough negotiations at times and you have been tough negotiators. I believe that the outcome that we have before us is a good one and genuinely reflects the Lisbon Treaty in implementation, with Parliament playing a substantive and important role for the future.
This has been a joint and collaborative exercise and I am extraordinarily grateful to all of you for the work that has gone on. Most importantly, I believe we have set the foundations for the service in a way that will engage Parliament properly in the future, and I have already made my commitments to transparency and the approach that I wish to take in working with Parliament.
I have also made it clear that this is a service that must reflect the breadth and the depth of the European Union. It is a service that I wish every Member of this House, every Member State, and every Member of the Commission to be really proud of. I wish to see Europe reflected in the staff that we have, in the ambassadors that we appoint, in the people at the centre. You will have many opportunities to ensure that that commitment is brought to bear, especially with the review in 2013.
I know, too, that Members have been concerned to ensure that we have proper training facilities and capacity. We do have the legal basis for this, and I want to reassure this House that we will make sure that those who come from different traditions, from different sources, will be brought together to create a truly European service that again will reflect all that has been said in the process of building up to this moment.
I wanted to say thank you particularly to Ms Lichtenberger and Mr Saryusz-Wolski for the work they have done on the issue of training. I know that there is much more we need to discuss and I look forward to doing so with you and with others over the coming weeks and months, but you have my full commitment to ensuring that training is part of how we approach the building of the service. I say this in the context of the economic backdrop and climate in which this service is coming into being, and you have a full commitment from me that there will be a cost-effective service.
Finally, this enables us to fulfil our aspirations and ambitions in the world. Every citizen of the European Union is affected by what we do in foreign policy, in trade and development, and in counter-terrorism. This is, above all, a service for them, and I stand before the representatives of the citizens of Europe to make my commitment to see this service fulfil your ambitions.
Mr President, Baroness Ashton, Commissioners, honourable Members, on behalf of the Council, allow me to thank the Parliamentary rapporteurs who have invested so much effort working on the various dossiers needed to implement the European External Action Service: Mrs Gräßle and Mr Rivellini for the Financial Regulation, Mr Rapkay for the Staff Regulations and Mr Gualtieri and Mr Surján for the Draft amending budget 2010.
After the political agreement of Madrid and the European Parliament's opinion issued on 8 July, on 26 July, the General Affairs Council, as you know, adopted a decision setting out the organisation and functioning of the European External Action Service. However, in order for this service to be properly established, we still need to adopt the three instruments that I have just mentioned.
Work on these various dossiers has been intensive both for Parliament and the Commission, for the High Representative and the Council, and everyone has made an effort to reach an agreement in the shortest possible time, within the deadlines we were set.
We can now all celebrate and give ourselves a pat on the back for getting the job done successfully thanks to the agreements achieved on the various dossiers, after Parliament's vote here during this session. On Monday, 25 October, the General Affairs Council may adopt these instruments at a political level. The European External Action Service can therefore, as planned, begin operations on 1 December.
Everything was basically reiterated this morning by Baroness Ashton, the commissioners and the rapporteurs. For my part, I shall limit myself to addressing the historical nature of this event which, a year after the Treaty of Lisbon came into force, embodies one of its most significant innovations. By setting up the European External Action Service, both the coherence and the visibility of the Union's external action will be strengthened considerably.
Obviously, the job is not over. It is just the beginning and the challenge is equal to our expectations, but I am sure we can count on the High Representative, Baroness Ashton, to do so with energy and determination. In any case, I wish her every success in this mission.
To conclude, Mr President, I should like once again to thank the European Parliament for its commitment and its constructive approach which was decisive in this matter.
rapporteur for the opinion of the Committee on Foreign Affairs. - Mr President, my committee, the Committee on Foreign Affairs, pronounced itself in favour of a strong EEAS by an overwhelming majority.
'Strong' means subject to democratic and parliamentary scrutiny and control. 'Strong' means communautaire - i.e. representing the community of all 27 Member States, respecting the geographical dimension and diversity of the Union of today, and not of yesterday. Half a year ago, geographical balance was not an issue. Today it is, and will remain so, and paragraph 7 of our resolution and Article 6(6) will point this out. Two hundred MEPs from the new Member States in this House will also be keeping an eye on this. Far more emphasis was placed on geographical balance than was the case in the initial proposal, although this was not sufficient. Arithmetic is not always right, and laws and geography cannot be outvoted. We believe that all men and women are equal and not that some are more equal than others. This also applies to the foreign service of the Union.
Lady Ashton, we look forward to your actions to correct the present discrimination against new Member States in what will become the EEAS.
As rapporteur for the Committee on Foreign Affairs in respect of the Financial Regulation, my starting point was the Madrid agreement, but also the fact that greater detail was needed in some areas. It is a question of creating openness and transparency in the budget by making the appropriations more specific, particularly when it comes to politically important tasks that place high demands on the budget.
We need to safeguard the right to information about the total costs, including the Member States' share. We need to safeguard satisfactory control over the handling of delegated powers, so that we do not lose our grip on this complex organisation.
This not only applies to Parliament's influence; above all, it is about the right of citizens to scrutiny of this important new service that the Union is now providing.
We have succeeded very well in this respect. It has taken time and we fought hard to achieve it, but I believe that we can also say that, with this, we have laid a good foundation that will enable the new European External Action Service to enhance the EU's role in the world, under the full and sound scrutiny of Parliament and the citizens, and that is important.
The opinion of the Committee on Development on the Staff Regulations was adopted unanimously. The Committee on Development endorses the amendments put forward in the draft report of the Committee on Legal Affairs and, in particular, the amendments which are intended to ensure that recruitment of personnel to the European External Action Service is based on objective and transparent procedures set out in the Staff Regulations and conditions of employment of other servants of the Communities. In addition, the Commission's proposal is improved by the amendments proposed by the main rapporteur, Mr Rapkay, which introduce provisions concerning the personnel of the European External Action Service and which have been included in the political agreement. They concern, in particular, gender equality and geographical balance among staff, as well as a balance between staff from European Union institutions and those with a background in national diplomatic corps. I hope the new External Action Service will appreciate the autonomic character of cooperation on development and will not treat this issue as a 'carrot' - an instrument for conducting foreign policy. This was the most important objective of the Committee on Development's work.
Mr President, Baroness Ashton, like many, my group wants some balance in the External Action Service staff in terms of geographic origin, gender and balance between the large and small countries.
However, it is the intergovernmental crusades and quotas all over again, and when all is said and done, candidates should ultimately be judged on their merits. We are aware that neither current employment criteria nor staffing choices promote the required balance and that it cannot be achieved, as you said, just like that. Yet although any imbalance concerns some people and, I confess, even in our ranks, we also know that it runs the risk of being exploited by those who want to weaken you, Baroness Ashton, and not support you in the challenges that lie ahead, and we know there will be some.
That is why, my group will tell you straight, it supports you and has every confidence in you, Baroness Ashton. We must give you the means to succeed. It is high time that the External Action Service was launched, but it is true that if, in two years time, you come back to us with a major problem of division amongst your staff, that will raise the small problem of discharge, and I am thinking of you as well as us when I say it should be avoided at all costs. Good luck!
Mr President, Commissioner, here we are, finally, after many months of work, aiming to lay the foundations for the European Union's future External Action Service but, like some of my fellow Members before me, I should like to thank the rapporteurs for the quality of their work.
Since our shared vision is to see a real European diplomatic service which is not just an extension of the diplomatic services of the 27 Member States, the Financial Regulation and Staff Regulations, which we will discuss today and vote on tomorrow, are of paramount importance. They must give us the means to face a dual challenge: speaking with one voice on the international stage, but also guaranteeing consistency in all the Union's external policies.
With this in mind, trade policy does not fall within the High Representative's mandate, but as a former trade commissioner, I have no doubt that she can establish the dialogue which is needed to ensure that trade policy, as specified in the treaty, observes the goals of the Union's External Action Service, in particular, sustainable development, eradication of poverty and the protection of human rights.
Lastly, I should like to stress that our shared political will will be measured by the budgetary resources earmarked; our ability to have political punch on the international stage depends on it.
I, too, for my part, wish to congratulate Mrs Gräßle, Mr Rivellini and Mr Rapkay on the huge task they have completed.
Let us be very clear that setting up the European diplomatic service is a complex political process which must reflect the balance of interests and representation of Member States, while also providing the opportunity for the service to operate effectively and turn Europe into a key player on the international stage.
At the same time, I also wish to express my regret that the geographical balance proposal, which received majority support in the Committee on Foreign Affairs and the Committee on Budgets and is also, I would like to point out, in line with the European Parliament resolution of 8 July 2010, has not been mentioned sufficiently in the Rapkay report.
This is why, Lady Ashton, I am appealing to you, as you are the person who has perhaps the most to gain from the motivation and energy of the whole European Union. I even dare believe that you will find a way to ensure that this geographical balance is adequately reflected in your service. Good luck!
On behalf of the Committee on Budgetary Control, I welcome the establishment of the new body, which is one of the most important practical transpositions of the Treaty of Lisbon. The new body obviously needs a budget. Nevertheless, it is at least as important to define and comply with budgetary principles and financial rules, due to budgetary and financial accountability. In the past years, our committee had a debate on this with DG RELEX. Therefore, I would like to give special emphasis to this issue. It is very important to establish appropriate organisational and operational regulations. It is important to bear in mind that the duplication of tasks, functions and resources must be avoided, and all options must be considered in order to ensure the efficiency of expenditures. Transparent and simple organisational structure and management of resources is the guarantee that the new organisation will operate efficiently.
Members will come from three sources: the EU institutions, the Member States and the experts of the recipient country. It is especially important that this body comprising members of EU institutions and Member State employees has full equality in this respect. Therefore, we consider that training is important, and it is very important that the principle and practice of selection be based on uniform processes and requirements. The Committee on Budgets will control this on an annual basis.
I would like to thank all of my fellow rapporteurs whose professionalism meant we were able to reach a political agreement between the European Union institutions rather quickly and lay strong foundations for the establishment of the European External Action Service. I have no doubt that the work of the EEAS will become increasingly effective and it will contribute to forming high level European foreign and security policy and strengthening the role of the European Union on the world stage. The functioning of the EEAS must satisfy the principles of effective and efficient financial management. This year, we allocated an additional EUR 9.5 million to the EEAS, but it will be possible to assess the true costs after the first year of operation when a report on all the expenditure related to the work of the EEAS will be presented to the European Parliament. The European Parliament also plays a responsible role in the functioning of the EEAS to ensure the effective use of EEAS money and to make sure that European Union taxpayers' money creates real added value for the Community's policy and its people.
I am certain no one in this House is in the slightest doubt as to the important role the European External Action Service will play in the work of the Union. Our work over the past few months has concentrated on ensuring that the service has the right legal basis and suitable instruments to enable its future work to be effective. We have worked under time pressure, and the negotiations have often been difficult. We have reached agreement with the Council and the Commission on many issues and I hope that the compromises which have been worked out will yield a favourable end result. The Committee on Legal Affairs had the task of proposing amendments to the Staff Regulations which will be appropriate to the needs of the new service and which will also guarantee that it will be independent and that its work will be of a high standard. I think the amendments adopted yesterday evening at the meeting of the Committee on Legal Affairs do give such guarantees, although personally, I do not find them completely satisfying, particularly on one matter. I think the question of geographical balance, which is emphasised so often, could have been resolved in a much better way. I do, of course, welcome the declarations made by the High Representative that she is going to give particular attention to ensuring participation in the service by citizens from all the Member States, and I also welcome the provision that in 2013, a report will be presented in which the High Representative will provide information on the work of the service.
Union diplomacy is supposed to be European, and the truth is that the citizenship of its staff members should not play a special role. However, where we come from and what our roots are form our worldview, and this has a significant influence on our perception of the world around us. It is a fact that there are still Member States in the Union which are under-represented in all the institutions. If Europe is to be united in diversity, it is necessary to give Europe a chance for that diversity to be properly maintained and expressed. This, in fact, was what our discussions on geographical balance were about, and not, as some mistakenly think and understand, guaranteeing fixed quotas for Member States. I thank the rapporteurs for good cooperation, and my wish for Mrs Ashton is that she will be able to put our efforts to good use in her work.
Mr President, I would first of all like to express my sincere thanks to the rapporteurs for the excellent work they have done and for the compromises that have been reached. Of course, not everyone is satisfied yet, and I also understand the concern, particularly regarding geographical balance. However, I can assure Mr Saryusz-Wolski that we all - not just the new Members of this House - must ensure that we achieve a better geographical balance, and that we all - not just the women - must ensure that we achieve a healthy gender balance. That is necessary, and I take the promises seriously. We will certainly press for these things to be implemented.
Above all, it is a question of providing a common service of the highest quality for the European Union. I see no contradiction here. On the contrary, everything must be reduced to a common denominator, because now it is time to act; now it is also time to show our commitment to the European Union operating at international level. In Iran, the High Representative has already taken over the leadership role, and it is very important that we achieve good results here. In the Middle East, it is important for us not only to provide funds, but also to get involved, and we should do this for the sake of the issue at hand, not simply for the prestige. Where Russia is concerned, we need to ensure that we achieve a pragmatic relationship, albeit one based on values, particularly in the interests of our common neighbours. With the United States, we need to negotiate on equal terms. Where there are problems, we also need to address these openly so that we can stand together with the United States in the fight against terrorism and in the reshaping of globalisation. China is a new emerging power, and we do not want to prevent that, but we object to a form of nationalism that is developing a certain degree of aggressiveness, particularly in that region in Asia. We want to involve China more in the international community, including in the international institutions.
For the High Representative, too, that is surely also one of the most important issues that needs to be addressed, namely to ensure that, in these new international multilateral institutions, we also achieve an appropriate new regulation and new distribution of influence and power, where the European Union is not restricted, but where there is acceptance of the fact that there are also new global players. All of these are huge tasks for the diplomatic service and ones for which the High Representative needs our full support. The Belgian Presidency - in other words you, Mr Chastel - has just promised that it will also give due support to the High Representative. This promise is a good one, and the words of congratulations are also good, but I hope that the foreign ministers also recognise the fact that it does not make any sense to play one of us off against the other, but that there is only one option, and that is for the foreign ministers, the High Representative and us in this Parliament to be able, together, to represent Europe strongly to the outside world.
First of all, I would like to express my thanks for the excellent spirit of cooperation that we all experienced during our work on this very important matter.
Baroness Ashton certainly does not have an easy task ahead of her now that our common European External Action Service is to be established. However, together with the Council and the Commission, Parliament has laid the foundation for an effective representative organisation that will truly be able to represent Europe and European values and interests around the world.
The EU's strength is diversity. The European Union is made up of people with different backgrounds, skills and experience. By creating an External Action Service that utilises men and women recruited from all of our Member States, we are also utilising Europe's greatest strength and resource. At the same time, there must be absolutely no doubt that it is skills and qualifications that are decisive when it comes to making appointments to posts within the new External Action Service.
The European Parliament has a fine motto: united in diversity. These are words that carry obligations and they have a deep meaning. I hope that, under Baroness Ashton, the External Action Service will develop into a genuine European service that will represent citizens from all of our Member States, women as well as men. Those who are to work in our common External Action Service must be clearly trained to represent the whole of the Union. I wholeheartedly wish Baroness Ashton success in this important work.
on behalf of the Verts/ALE Group. - Mr President, I would like to congratulate everyone involved on how we have done this and where we are today. We have saved the Community method and development priorities. We have enhanced democratic scrutiny, especially on CFSP lines. We have laid the ground for an inclusive service that is based on equality and an esprit de corps. Thank you, Mrs Ashton, for mentioning the training measures in respect of gender equality and geographical balance in your proactive measures. I should like to thank everyone in this House, Mrs Ashton and the Presidency.
But have we created a modern service that is more than a 28th national diplomatic service? What is the added value of the European External Action Service?
I think the game is still open. First of all, it will require effective coordination across policy areas. I still want to see the structures in place to achieve that.
Second, we have to enhance crisis management and conflict prevention. That can be an added value provided by the European Union. That will depend on the implementation of the 'appropriate structure', and it will depend on how we use new posts and posts created through synergies across the Council and the Commission. Along these lines, do we need more deputy ambassadors? Or will it not be your role, Mrs Ashton, to send an SMS? We are living in the 21st century. The role of former diplomats belongs in the 19th century. Should we not have a debate on whether we really need these people, and what we need them for?
I hope your establishment plan and your staffing priorities will reflect the priorities as promised and will make the service really deliver added value - something that not every national diplomatic service has, and can do. For us, there are two priorities: conflict prevention and civilian crisis management. Create a mediation cell, for example.
On human rights, we want this service to be strong on human rights, with capacity at the highest level. Gender equality does not end with staffing priorities. It is also about gender mainstreaming and attaching a high degree of importance to missions and mandates. In that respect, I think it would be a good idea to have an overview and review of the existing CSDP missions that have been completed, to learn from the past for the future of your service, Mrs Ashton. I think that will bring us all forward.
I wish everyone luck and I am ready to cooperate again constructively in the future.
The Union is an association of 27 states, and this fact should be reflected in the structure of the institution which is to represent the European Union externally. We must not create the impression that some countries are not being given recognition in relation to creation of the new service. The service should reflect the cultural wealth and different national traditions in Europe, including in the field of diplomacy. Therefore, a group of MEPs, which includes myself, has prepared an amendment which provides for the introduction of a geographical balance factor. This is so that when candidates selected in competitions are found to have similar competences, the deciding factor for appointment should be the geographical criterion. It is not, therefore, a rigid solution which imposes geographical criteria of this type when recruiting staff for the future service, but a flexible and auxiliary measure. Adoption of such a provision will reduce current disproportions and allow us, in time, to ensure greater representativeness. I would like to emphasise that this solution preserves the central significance of the competence criterion, which is so important for those who have created these measures.
on behalf of the GUE/NGL Group. - (ES) Mr President, as this is the first speech today by a Member from my group, please allow me to start by saying, on behalf of the Confederal Group of the European United Left - Nordic Green Left, that we support the French workers who are on general strike against President Sarkozy's anti-social measures.
The reasons mentioned by the President in his opening address for the lateness of the Council's representatives are the blockades. There are numerous blockades and it is a general strike, which our group hopes will be a complete success and result in these anti-social policies being rectified across Europe.
I would like to thank my fellow Members for the work they have done, but inform them that unfortunately our group is going to abstain tomorrow. We are not going to vote against but we are not going to be able to vote in favour, as we consider that unfortunately, the result was not what we were aiming for. What we were aiming for was comprehensive control by this House of the External Action Service. Of course it has not been possible to change the structure, as that was not the matter in hand, and we are not convinced by that structure, which is taking responsibility for security and external policy.
We have fought a very significant democratic battle in the national parliaments - at least in mine - on security, in order to have complete control so that even any deployment of troops abroad must be subject to comprehensive parliamentary control.
Therefore, we are very far from that control, and for those reasons, we are not going to vote in favour tomorrow. In any case, I would like to conclude by thanking you for the work you have done.
Mr President, ladies and gentlemen, when defining the structure of the new diplomatic service, we must not repeat the mistakes of the past but should aim to design a streamlined, low cost and, above all, efficient body. An instrument at the service of European policy - and I emphasise 'European' - must not select its staff on the basis of their geographical origin or gender, but according to their quality.
I agree that the Member States should be represented in the structure of the new service and that a large proportion of women would be appropriate. None of that, however, can take precedence over the criteria of merit and professional excellence. What we must do instead is ensure strictly equal access to these posts for everyone, without discrimination.
As regards training, there are places like the European University Institute in Florence that have the expertise to provide excellent training. I therefore think the idea of setting up a European diplomatic academy from scratch would be inappropriate and costly.
(DE) Mr President, ladies and gentlemen, in order to be able to represent the interests of the European States on the international stage in a more effective manner, foreign policy actions must be discussed in advance and then communicated to the outside world with one voice. With the European External Action Service, we are now attempting to bring the foreign policy instruments of the Union within a coherent framework. The resources that we already have are being bundled together and new ones are being added to complete the picture.
As stated in the report by our fellow Members, in view of the novel nature of this structure, ambitious provisions with regard to transparency and budgetary and financial accountability need to be applied. We need a detailed overview of the tasks and of the staff employed in the EEAS.
In order for the budgetary sovereignty of the European Parliament to also extend to the EEAS, the service must be incorporated into the structure of the Commission, and the European Parliament, as the budgetary authority, must be provided with the all information to enable it to scrutinise the accounts efficiently. The discharge of the Council remains on our agenda.
The EEAS can only bear its name if all of the Member States are fairly represented within it. On the other hand, of course, the qualifications of the candidates must take priority. This leads me to the proportion of women represented. It is far too low for my liking and I call for qualified women to be found for these positions. They do exist.
(DE) Mr President, Baroness Ashton, Commissioner, ladies and gentlemen, Frank Sinatra was referred to as 'the Voice'. However, what would he have been without a big band? You, Baroness Ashton, are now the voice of Europe, and with the External Action Service, you are getting a splendid orchestra. I hope that you will make use of this orchestra to bring Europe's voice to the fore and to protect our interests. Since Europe's first priority is to safeguard peace in Europe, the next major task, in view of the international challenges - from energy security right up to combating terrorism, globalisation and much more - is to look after Europe's interests in the world. You and this service will have a special role to play in this regard. Therefore, the progress that we make in the interests of our citizens will depend very strongly on your work and that of your orchestra.
In this process, we have succeeded in enhancing Parliament's cooperation, control and right to information, including in the area of the budget. We have succeeded in safeguarding the Community character of the policies that are Community policies and also in ensuring that more than 60% of the staff must be Community officials. I am certain that, in contrast to the Council, we have managed to introduce better geographical balance and gender parity. The governments did not do this; we did their job for them. Moreover, if this is now legally binding and a review must also be carried out in 2013, then it is an excellent achievement by this House - a good compromise that we have reached between the institutions.
This instrument must also be observed by us. We will do this with the necessary flexibility, but we will also exert pressure to ensure that you, Baroness Ashton, are able to succeed in your task. You will have our support in this, but you can also be sure of our criticism if we do not agree, because I believe that we can only stand together on this matter if our citizens have a future.
Mr President, there will be no successfully united Europe without a far-sighted vision of how our common interests must be promoted outside the borders of the Union at global level.
Such a vision will not last without an ambitious, accountable, efficient and 'communautarian' External Action Service. Such a service will not function effectively without staff recruited on the basis of merit.
I believe most of us can agree on these principles. The devil is, however, in the detail. And it is precisely these details, which have transformed a report that was meant to be technical into a source of passionate political debate, which risks dividing us deeply.
There is no dilemma between 'communautarianism' and intergovernmentalism, between merits or quotas, between old and new Member States. Nevertheless, the triumph of 'communautarianism' requires that each and every national of each and every Member State feels fairly treated on the basis of their merits.
The triumph of the merit criterion must be tested by the equilibrium of the results of the selection, since God, I believe, distributed merits and sins in a balanced way to men and women, old and young, small and big, weak and powerful, westerners and easterners, etc.
The fact of the matter is that some in our Union - mainly but not only among the new members - feel they are discriminated against. Even if this perception were wrong, we should still treat it with respect and care since our unity is of the utmost importance.
It is not the criteria which are being questioned, but the insufficiency of guarantees that they will be properly enhanced, and of corrective measures to be applied when imbalances are obvious.
I can only hope that the High Representative will correct the imbalances in the process which apparently fuelled these perceptions, and I also hope that a future European diplomatic academy, or something similar, will help us to create a corps of European diplomats who are competent and loyal to our common interest and to the European institutions.
(NL) Mr President, in this debate, which mainly focuses on the supervision and organisation of the European External Action Service (EEAS), we must not lose sight of the general interest of this service - which, after all, is very great. This could prove one of the greatest strides towards a truly full-fledged European foreign policy.
Even in my own country, which I am afraid is becoming increasingly introverted, a transfer of tasks to this new EEAS is in evidence in the new coalition agreement. Admittedly, this has only concerned the consular tasks so far, but I am convinced that the realisation will soon come that other diplomatic tasks, too, would be best handled at European level.
Mr President, today we are focusing, in particular, on the financial and organisational side of the EEAS, and that is an important aspect. Not until sufficient transparency and financial responsibility are in place will this service be fully capable of action. Therefore, I am delighted with the agreement that has been reached among the institutions to really get started. That had been at risk on account of Parliament's putting very detailed requirements on the table. Indeed, we, the Group of the Alliance of Liberals and Democrats for Europe, had opposed those somewhat.
Nevertheless, I should like to congratulate the rapporteurs. A good package has been achieved, which will enjoy the full support of my group. I hope, above all, that after tomorrow's vote, this package will enable the service to get up and running very quickly.
Mr President, the set-up of the hybrid sui generis EEAS has been characterised by much debate, but High Representative Ashton deserves some credit for crafting a consensus on the way forward at a time when European leaders have been distracted by the eurozone crisis. British Conservatives opposed the creation of this service, fearing it would erode Britain's prerogative to exercise an independent foreign policy. Now that the service is a political reality, we will engage with it constructively in order to ensure that British interests are indeed promoted and protected.
One way is by lobbying for British EU officials and British diplomats from the Foreign Office to fill posts in the service, because surprisingly, the UK is under-represented in the EU institutions. While the new service needs to be representative of the EU's 27 Member States, it must be built, first and foremost, on merit.
Finally, Member States are making deep cuts in public spending. The EU must be sensitive to the need for austerity, particularly when it comes to the budget of the EEAS. Budget neutrality is vital if the European External Action Service is to gain and retain the confidence and approval of all of Europe's citizens.
(CS) The European External Action Service (EEAS) that is being set up represents a completely new instrument for institutionalising the foreign policy of the European Union. At the moment, I see two basic problems associated with this process.
First, it is clear that foreign and security policy constitutes part of the sovereignty of the Member States. When decisions are made on matters of principle, the power of veto still applies, and so, in the case of major decisions, such as the intervention in Iraq or the secession of Kosovo, there has been no European Union foreign policy in existence. The foreign service that has been created will therefore largely have a reduced agenda and, in the case of major political decisions, will only second the decisions of individual countries, or even be silent.
The bone of contention is the composition of the diplomatic service, and the available information indicates that the role of the new Member States in the selection of this team has been disregarded, to put it mildly.
Mr President, while the idea of having a European External Action Service was never really welcome around Europe, the EU bureaucracy managed to sell it, saying it would be budget neutral.
Now we realise that it is not budget neutral, and that it will cost EUR 34 million more than the EUR 441 million originally planned. And this difference emerges even before it is fully operational.
The report on the Financial Regulation calls for the Commission's chief accountant and the Commission's internal auditor to act in these roles for the EEAS, while it was agreed in Madrid that the EEAS would be a separate institution with its own heads of finance and audit. It does not look as though the agreements made in Madrid back in June were set in stone. We are now lost in a sea of confusion about the EEAS's structure.
The implementation of this Lisbon Treaty novelty looks pretty disgraceful, but I must say I am not surprised. As always, however, it will be the taxpayer who pays for these 'efficiencies'.
(NL) Mr President, what a sad - even tragic - day. We are discussing the financing of Baroness Ashton's new European External Action Service (EEAS). The Dutch have never been given chance to express their opinion on the Treaty of Lisbon, and now this EEAS, which will swallow up millions, is being rammed down our throats. This is an insult to democracy.
The EEAS will cost us millions of euro extra in the rest of this year alone, and again next year. The political hobby of the eurocrats may well cost money but it will leave us empty-handed. Let it be absolutely clear that the Dutch Party for Freedom (PVV) will never, under any circumstances, support this monster from the vaults of the European Union. We say 'no' to the EEAS, 'no' to a European superstate, and 'yes' to true freedom and democracy shaped by the sovereign Member States themselves.
(PL) Ladies and gentlemen, when discussing the structure of the European External Action Service, we must not avoid or marginalise the question of maintaining the right geographical balance among the staff. At present, the number of employees from the countries of the 'old 15' is significantly and disproportionately greater than the number of those from the new Member States. I will quote some figures: before the last nominations, of 115 ambassadors, just two were from countries which acceded to the Union from 2004 onwards. Among the 29 ambassadors who were recently nominated, only four are from the new Member States.
We must not allow such a division to become a rule in the operation of the future External Action Service. Without the right geographical representation, we are not in a position to establish a strong External Action Service which will act effectively in the interests of all of us. Neither will we be proud of such a service, as the High Representative, Lady Ashton, has said. I am also convinced that the use of a transition period, during which the disproportionally low representation of the new Member States would be gradually increased, will allow us to move efficiently and effectively towards a situation in which our objective, which is to promote the European Union as a key player in the international arena, will be achieved.
(BG) Today's session is the last one in our Parliament where we can discuss the structure, funding and general operating framework of the European External Action Service. From tomorrow, when we are due to make the final decisions, we will expect real results. I am confident, of course, even as the debate went on today, that the European Parliament will be a European institution which will help, encourage and pass on its ideas to the new service so that it will be really effective and successfully create a more active, visible role for the European Union on the international stage.
In fact, the European External Action Service is perhaps the most visible result of the Treaty of Lisbon. All of us who supported this treaty would like to see this service, too, as a successful project.
Let me tell you, Lady Ashton, that you inherited a heavily imbalanced administration and it has transpired, unfortunately, that the main criticisms were somehow levelled at you. Indeed, at the start of this year, since when you have been High Representative and Vice-President, new Member States had just one head of delegation in the European Union.
I want to challenge outright the notion that there is any conflict between qualifications and geographical balance. On the contrary, I believe that geographical balance goes hand in hand with higher qualifications. This is why we hope that your commitment will be implemented from now on.
(DE) Mr President, the European External Action Service is one of the most important decisions in the Treaty of Lisbon. It is now only six weeks until Baroness Ashton will no longer primarily be the Minister responsible for establishing an EU foreign ministry; she will instead be the Foreign Minister for Europe, and that is a good thing. This will commence on 1 December and we wish you every success in this regard.
We have had many debates and we have achieved a great deal. It was a fruitful political battle. The lack of democracy associated with the old common foreign and security policy has been eliminated, there is a greater degree of accountability and the quality of the public debate has improved. There will be more stringent budgetary control, the prerequisites for a genuine team spirit have been created and national diplomats can, if they so wish, remain in the European External Action Service. There will be no geographical quotas - you could sometimes get the impression that this is the most important issue here, but it most definitely is not. Germany, in particular, would benefit greatly from a quota, but I am nevertheless against this. A common form of training will be provided. I believe that the prerequisites for a successful EEAS are in place.
In other words, the European Parliament is almost happy. We would be really happy if you were now to take advantage of the opportunity and actually establish the appropriate structure for conflict prevention and crisis management that has been promised. Then we would have European added value right from the start.
(PL) We are distressed to see that the proposals of the majority of the members of the Committee on Foreign Affairs concerning balanced geographical representation in forming the Union's External Action Service are encountering serious problems and outright determined resistance. Difficulties are also evident in developing principles for recruiting personnel for Union diplomatic offices. The principle of solidarity and representativeness, which has guided the Union for a long time, must not be obscured by the selfishness of some of the large Member States. The distribution of positions in diplomatic offices lies in the hands of Mrs Ashton, who is present, today, and who is making appointments exclusively on a discretionary basis. Out of the well over 100 diplomatic offices around the world, the sixth largest Member State of the European Union, Poland, has been given only two. It should, therefore, be asked what criteria guided the Commissioner when she distributed appointments in this way. I would like to remind everyone that it is, actually, our House which decides the structure of the budget for shaping Union diplomacy.
(IT) Mr President, after the adoption of the Council decision establishing the organisation and functioning of the European External Action Service, we are today called on to make that decision operational by amending the Financial Regulation and the Staff Regulations of Union officials.
In that respect, I would like to focus on an aspect of the report that has involved us in difficult negotiations: the issue of geographical balance in the composition of the European diplomatic corps. Some Members would, in fact, have preferred different criteria for the selection of staff, based on country of origin and citizenship. Such proposals have been avoided by means of balanced compromise amendments, which have been able to take geographical and gender balance into account without imposing country-based selection criteria. The selection of country-based quotas would not, in fact, have been a suitable or desirable solution.
After over 50 years of European integration, the Union's first real diplomatic corps is now being created. It has to be put in a position to be able to develop a common foreign policy and serve the Union's interests on the international stage. For it to accomplish this task, it is crucial that its staff represent the Union and not the Member States of which they are citizens or have been diplomatic officers. That is the line that the Committee on Legal Affairs took yesterday when adopting the Rapkay report, and that is the line that I hope will continue to be taken in the vote in plenary.
(SL) We need a strong European Union, a European Union of all 27 Member States, not just a minority. We wish the European External Action Service (EEAS) every success. We, the citizens of Europe, need it, the European Union needs it and the whole world needs it.
How do we ensure that the EEAS becomes a service for all citizens of the European Union? How do we ensure its efficiency and success, and its status as the genuine crème de la crème of Europe? Only if it recruits diplomats of all, I repeat all, nationalities of the European Union.
There is no greater threat to the strength and unity of the European Union than a situation where the EU is, in the main, represented by citizens of only six nationalities. Two thirds of the current service, inherited by Mrs Ashton, have been recruited from just six countries. What about the remaining 21? What about the new Member States?
I therefore regret the fact that we will not be adopting the provisions adopted by the Committee on Foreign Affairs and the Committee on Budgets, as that would help us rectify the worst example of imbalance in at least ten years, I repeat ten years.
We need a strong European Union of all 27 Member States.
(PL) An absolutely exceptional procedure is ending, today - the procedure of establishing a new European institution. I represent the new Member States, and have watched with fascination to see what the essence of integration is like in practice, what the pushing and shoving between various institutions is like and how, finally, something has been born which is intended to consolidate, by a common foreign policy, that which is so much lacking in the European Union. It has proved possible, and Parliament has been part of it. We are very proud that we have been actively involved. The new service is a service of the entire European Union, and not of just one institution.
However, this integration has, in addition, been about integration of the new countries with the old ones. Let us say this frankly - the examination result is partially good. If, today, there are questions and doubts, it is because the Commissioner, the Vice-President of the Commission, has to ensure that all recruitment decisions are transparent and that they show that the best people are being appointed. Then I will not fight for geographical parity, because, for me, a parity of knowledge and qualifications is much more important than geographical parity, but you, Mrs Ashton, have to prove this.
(The President cut off the speaker)
(SK) We are talking here today about a project that is unique; we are talking about our common European foreign service.
I must point out that each of the players has their line in the sand, despite which the rapporteurs have managed to draw up a compromise that is acceptable to all, and I trust the European Parliament will support it tomorrow. It rather concerns me that most of the speakers have focused on just one topic, which is geographical and ethnic representation, and few have spoken of the philosophy and idea behind this project. The European Union, ladies and gentlemen, is losing its geopolitical standing and the common foreign service is the step that can put the EU back among the major great powers.
I am confident that Baroness Ashton will make a selection that will truly represent not only all 27 Member States of the EU, but will, first and foremost, represent the EU as our shared project.
(DE) Madam President, the European External Action Service will, in future, take on the primary role in the European Union's common foreign and security policy. In order for it to do justice to this role, clear rules are needed to allow the EEAS to do its job smoothly and efficiently. I would, in particular, like to highlight the monitoring guarantee for the financial transactions of the EEAS, which were clearly dealt with in the report by Mrs Gräßle and Mr Rivellini. The key elements are, above all, the annual statements of assurance and activity reports that are to be presented to Parliament, as well as the European Parliament's power of discharge. I also welcome the approach of making the Member States liable for financial irregularities committed by the relevant staff from the individual Member States. This report has my full support and it represents an important step in the right direction.
Madam President, I shall start off by congratulating the High Representative today for upholding the long parliamentary tradition of crossing the floor. Most politicians who do that end up losing friends, but I am sure today she has won them.
There will still be some people in this House who have counted the number of minutes you have been on one side or another to accuse you of bias and, of course, I have my own questions about this new service.
I want crisis management fully in, I want human rights mainstreamed and linked to trade, and I have sympathy with what many of our eastern European colleagues say, but do I have absolute confidence that you are creating this service fully in the spirit of the treaty? Do I have confidence that you will continue to bring together and to speak for all of the different interests in this European Union? Do I have absolute confidence of your lifelong commitment to the principles of equality and representatives?
Yes, I do, and so will this Parliament in our vote tomorrow.
(SL) Finding a compromise with regard to the financial foundations of the European External Action Service (EEAS) has been as complicated as Europe itself.
Coordinating interests in every situation will be a tough job, because we are all different and because we have a different history. However, the fact remains that intelligence, experience, wisdom and good will are most definitely distributed proportionally across Europe, and that is the foundation which actually connects us and which opens up the future for us.
I think it would be a very good thing if, in future, we paid as much attention to foreign policy, that is, Europe's role in foreign policy at a global level, as we have paid to finances thus far.
This service will not be shaping foreign policy; foreign policy will be shaped by Mrs Ashton, in cooperation with other players, amongst whom, I can assure you, Parliament is a major stakeholder. I wish you, of course, every success in you work.
Madam President, I want to come back to the issue of the added value that the External Action Service can deliver. I think one of the added values that it can, and indeed must deliver, is on policy coherence for development which Mrs Ashton has committed to.
This priority needs to be reflected in the staff policy, and especially in training, as well as in development in general, human rights and conflict prevention. Sensitivity for these matters cannot be achieved by proclamation but needs thorough commitment and thorough training. That is what we want to see from 1 December onwards.
(SK) The European External Action Service is gradually developing its role. Today, we are debating the funding for its activities.
In this context, it is necessary, Baroness Ashton, to be aware that the funding for the work of all European institutions is provided by the individual Member States of the European Union. Even the European External Action Service will ultimately survive only on the money from the 27 Member States of the EU, and you must, Baroness Ashton, be well aware of this fact.
Even though we demand professionalism, quality and experience, above all, when selecting diplomats for this service, we cannot completely abandon the principle of balanced geographical representation from the individual Member States. An absence of representation in the important external activities of the EU might provoke feelings of injustice or injury among the countries affected. I would therefore like to ask you, Madam High Representative, to take a sensitive approach to the selection of diplomats.
(ES) Madam President, we all agree that the External Action Service is an historic opportunity for European integration. However, we need to have a broad perspective on it, as this is not the time for internal battles about resources being transferred or being retained in the short term, or for wars between the different European institutions.
Instead, what we need now is to have a general view of what the European Union has to be in the world; in other words, we need to do exactly the opposite of what happened a few days ago when the Nobel Peace Prize was awarded, when too many voices were heard from Europe, which were not all brave voices. I should point out that one of the exceptions to this was the President of this House, Mr Buzek, who produced a brilliant and commendable statement.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Madam President, very briefly from the other side of the Chamber - and I hope I have sat for the right number of minutes - I would again like to thank the honourable Members very much for a debate which I have listened to with great interest.
I take away with me the strength of feeling on geographical and gender balance within the context of a service that is truly European, appointed on merit.
I take away with me the need for people to see our working crisis management enhanced and to see it properly reflected in the European service.
I take away with me what I have described as a 'silver thread' of human rights that must run through everything that we do in the service; and I take away, again, the reminder of the economic backdrop against which I am pulling this service together, and the desire that honourable Members have to see an efficient service that uses resources properly and effectively.
Most of all, after what has been a long journey of many months, I take away the desire of this House to see the service come into being, to reflect the needs of the constituents you represent, and to be a service that will serve them well. It is my promise to you to try and reflect that in everything that the service does.
Member of the Commission. - Madam President, I shall give a short reaction to Ms Andreasen - who is already absent - on the principle of budget neutrality.
It is our hope that the principle should establish itself in the longer run, with savings in the national diplomatic services, in the Commission and in the Council, and with the same internal auditor and accounting officer for the Commission and for the External Action Service. It is a good solution for the time being, to be revised by 2013, and the Financial Regulation does not prejudge the revision. In the hope of a good positive vote tomorrow, I will abstain from further comment.
Vice-President of the Commission. - Madam President, I, too, would like to thank the honourable Members for their support and for the very positive atmosphere in this debate, and it is also very important to thank the Council for their important input into the whole exercise. I think that this positive atmosphere has brought us very close to the historic decision of tomorrow.
So, let me once again express my gratitude to Parliament's rapporteurs and representatives because they made the positive atmosphere here this morning possible. I would like to use this opportunity to wish Cathy and her new service luck and success and to wish all of us a strong, coherent and coordinated EU foreign policy because I am sure that, with Cathy and the EEAS, the EU will further increase its influence on global affairs.
In conclusion, let me reiterate that the Commission is ready for close cooperation from the start and for the best of synergies that our institutions and Member States can achieve together.
Madam President, after my speech at the start of this debate, I actually only have two more comments to make. The first, which I quite deliberately left to the end of the debate, is that I would like to thank all of the shadow rapporteurs for their friendly and constructive cooperation. It is quite simply easier to negotiate when you know that your colleagues support you. For that reason, these were not the most difficult of negotiations.
My second comment, however, is one that I would like to reiterate with regard to what has repeatedly been at the centre of this debate, namely, the question of geographical balance. Mrs Neynsky stole the show by saying that the compromise states nothing at all about this. I would simply suggest that, once we have adopted this, she quietly and calmly reads the text. Read the text! Reading the text will enlighten the mind. Then you will see that the compromise most definitely does contain statements - and indeed very strict, legally binding statements - on this matter. Then all of your concerns should, in fact, be dispelled.
Madam President, ladies and gentlemen, I think the genuine satisfaction that has emerged in this debate shows that Members were aware of just how difficult yet important the task facing us was. How to unify functions associated with different policies and subject to different decision-making procedures in order to make the European Union's external actions more consistent, without endangering the communautaire nature of certain policies, but embracing the contributions of bodies operating in the field of the common security and defence policy, was not merely a problem of European law or administration science or a test of the power relations between institutions. Instead, it was a necessary condition if we were to endow the High Representative with an instrument that could enhance Europe's potential on the world stage, strengthen its role as a civilised power, and allow us to act more effectively in the Middle East, the Horn of Africa, the Caucasus or the Balkans.
Well, I think we have risen to the challenge marvellously, and so our satisfaction is fully justified. The High Representative will, I believe, enjoy Parliament's exacting support as she performs her duties.
The debate is closed.
The vote will take place on Wednesday, 20 October at 12:30.
Written statements (Rule 149)
This vote highlights that there is no equality between Member States and no solidarity within any political group. The approval of the amendment tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, which will introduce 'merit' as the criterion for selecting the EU's Heads of Delegation (the diplomats who will represent the European Union in third countries), will show us, once it has been implemented by the European External Action Service of socialist Catherine Ashton, that Romania and other new Member States will be left empty-handed. I am disappointed that even this time, we have not been able to reach a consensus among Romanian MEPs promoting Romania's interests. I would have expected Adrian Severin, as a former foreign minister (albeit for only a few months), to support the introduction of some clear criteria regarding the allocation of Head of Delegation posts (number of inhabitants, number of seats in the European Parliament and the weighting of votes in the Council), instead of a highly subjective and vague criterion based on 'merit'. Especially because, as far as I am aware, intelligence is spread evenly across the EU and we do not have all the clever people gathered in the West, with only the idiots left in the East. When it comes to diplomacy, Romania has representatives who deserve to take up positions as Heads of Delegation.
The European External Action Service must contribute to meeting its objective stipulated by the Treaty of Lisbon - implementing the EU's external actions efficiently and consistently.
The current procedure for selecting staff is protracted and complicated, with positions being taken up gradually until the number of staff required to make the service fully operational is reached. A number of new EU Member States, particularly the last two which joined in the last wave of enlargement, are under-represented on the foreign relations side within DG RELEX. Lady Ashton has already expressed her desire for the EEAS to be made up of the best officials selected on the basis of professional criteria, and not according to countries of origin. Let us remind Lady Ashton that all EU Member States enjoy the same rights and, therefore, they must be sufficiently represented in the structures of the new European diplomatic service, both at the headquarters in Brussels and in the EU delegations. We therefore urge Lady Ashton to bear in mind that the European Union has 27 Member States. They must be able to contribute through their representatives in the EEAS to achieving the EU's foreign policy objectives and to ensuring this institution's credibility in the eyes of all European citizens.
The Rapkay report on amending the Staff Regulations in the context of establishing the European External Action Service, the EEAS, is a very important document on the road to creating a Union foreign policy. In the few days before adoption of the report, the matter of geographical balance proved to be a bone of contention. Fellow Members from what are known as the old countries argued that the EU diplomatic corps which is just being set up should recruit the best of the best, and that recruitment should be based only on the criteria of candidates' knowledge and experience (merit only), while as Members from the new countries, we drew attention to the fact that in our countries, too, there is no shortage of superb professionals, but that despite the passing of six years from accession, the 10 new countries are still strongly under-represented in Union structures. For example, the proportion of Poles in the European Commission Directorate-General for External Relations, which will be incorporated into the EEAS, amounts to only 2%. The concept of geographical balance, in the version proposed by the rapporteur, is, in my opinion, not clear enough and cannot be considered a clear legal basis for taking measures to correct this imbalance. Therefore, unfortunately, I cannot endorse the report, although apart from this question, it does contain many valuable proposals.
in writing. - The European Parliament has used its new powers in a creative and responsible way, introducing new balances into the External Service's architecture. These should not be the balances of yesterday's Europe, but the balances of the enlarged EU that are reflected in amendment seven. I am happy that the High Representative has taken on board most of Parliament's proposals, including the principle of parliamentary supervision. It is crucial that the issue of geographical balance has been addressed comprehensibly, and in a legally binding way, which means that in case of serious problems, it is enforceable by law. We are not rivals to the Commission, but allies, and can succeed only in mutual partnership. As for the substance, I would stress the future responsibility of the EU delegations to monitor the human rights situation in a given country, including regular contacts with the Sakharov prize winners and candidates there. It is in our common interests to make the EEAS operational in 2011. We look forward to the High Representative's report to the European Parliament on its implementation in two years time and are prepared to make the necessary modifications.
Mr President, ladies and gentlemen, I hope that appropriately drawn up regulations relating to the European External Action Service will ensure that it functions in an effective and productive manner. Building such a complex entity, which deals with an essential and increasingly significant area of competence of the European Union, is no mean task in today's global reality. It is particularly vital to ensure that the work of the service serves to strengthen Europe's position. To this end, we must ensure that extremely well qualified people, with the relevant skills and experience, join its ranks, so that representatives from all the Member States will be able to participate in the implementation of the European Union's foreign policy. I welcome the fact that Mr Rapkay's report takes into account issues such as the promotion of equal opportunities for the under-represented gender in certain function groups and a geographic balance in the recruitment of European External Action Service employees. A well-organised service, which employs the foremost experts from all the Member States, provides an opportunity for the European Union to gain importance and to make full use of its potential on the international stage.
We are at the final stage in making the decisions which will enable the European External Action Service to be launched. I support a compromise on the Staff Regulations and Financial Regulation which will allow the High Representative to have a service up and running this December.
However, this support does not equate to giving carte blanche. The High Representative must meet her commitment, already reiterated on a number of occasions, to ensure that Member States such as Romania, currently under-represented in the Commission's and Council's foreign affairs structures that will be transferred to the EEAS, are fairly represented in the European External Action Service. This is not a matter of exerting national control over the EEAS, but of an interest in having geographical balance included as a criterion for recruiting staff to the service. This criterion and competence are not mutually exclusive.
Mass protests and strikes in reaction to harsh austerity measures are currently crippling France. If the excessive administration is also increased at the same time, as has happened in Greece, with the government expanding despite the need for rescue packages, then the people in Europe will quite rightly be annoyed. The EU has hitherto always boasted that it has a lean administration - which, of course, is not true if we take into account the separate agencies. Fifty directors-general with a princely EUR 17 000 per month for an initial 30 employees, 73 promotions to the position of director - we could easily get the impression that this is a self-service shop. Of course, it is important for an EEAS employee to have the right qualifications. In this regard, gender quotas, for example, do not serve any useful purpose. However, as the saying goes, 'he who pays the piper calls the tune', so it makes sense not to offend the net contributors. The refusal to increase the use of German as a working language in the EEAS has already created some diplomatic rifts. It is not a good idea to widen them. The EEAS will have to ensure that the EU is no longer merely an extension of the United States, because up to now, we have allowed the Americans to interfere in sensitive EU matters, such as the forced enlargement to include Turkey, and, as a result, have neglected important partners like Russia. The world order no longer consists of these two powers alone; there are also emerging powers like China. We must not overlook that fact.
in writing. - I am glad to welcome the formation of the European External Action Service after thorough and intricate debates. It is a long-awaited measure towards consolidating the position of the European Union as a proficient global actor. However, I am somewhat disappointed that although appointments to the EEAS will be made using a thorough selection procedure based on merit and having regard to gender and geographical balance, it still does not guarantee proportional representation of nationals of all Member States. It should be noted that while pooling human resources from the Commission, the Council and the Member States, one third from each, some Member States are still under-represented in the Commission and the Council, which might result in an implicit imbalance in the service. I fully agree that the service ought to be made up of competent professionals, but I am also more than sure that there are suitable candidates equally from both genders and from all the Member States. The fact that the European Union is an egalitarian organisation of 27 Member States should be clearly reflected in the composition of the European External Action Service in order to put our values into practice.
in writing. - The final steps in creating the EEAS have been discussed today and will be voted tomorrow. There were tough negotiations between the three pillars of the Union: the Council, the Commission and the Parliament, so each, even if not completely satisfied, saw its main interests safeguarded. During the entire process, emphasis was placed inevitably on the national representation of the Member States in the staffing process. Things were not helped when, in spite of the ongoing negotiations to set its rules, the process continued unabated and, as a consequence, only some countries have seen their representatives getting the positions they were seeking.
However, I think that the main challenge to the new service lies less in composition than in substance: if we want the members of the EEAS to be truly European, then we will have to provide them with a truly European foreign policy to implement. In that respect, both the multi-polar structure of the international system and the current crisis are important obstacles to be dealt with vigorously. Otherwise, the EEAS will only pursue the national objectives of the individual members.
The European Parliament has proven to date that it clearly supports both the establishment and the swift commissioning of the European External Action Service. I think that the compromise reached with the Council on Parliament's rights is a satisfactory compromise for all concerned. It makes sense and we need to have activity reports from the heads of the delegations during hearings before the competent parliamentary committee during the procedure of exchange with the Council. The EEAS also needs the same internal auditor and authorising officer as the European Commission for the purposes of financial control. Finally, it is important that the Member States have committed to fully supporting the EU in the enforcement of any budgetary liability of temporary servants and in agreeing to create separate lines for CFSP expenditure, at least for major missions. We feel that the compromise achieved will help enormously in achieving more transparent, sound and effective administration of spending by the EEAS under the Community budget.